Vistas las dos mociones que anteceden y atendidas las circuns-tancias especiales del caso, se declara sin lugar la moción sobre des- • estimación por falta de alegato y con lugar la moción sobre nuevo término solicitada por el apelante y se admite el alegato acompañado a dicha moción.
El Juez Asociado Sr. Córdova Dávila no intervino.
Los siguientes casos fueron desestimados por abandono, a causa 'de no haberse presentado el alegato dentro del término:
- Nos. 6219, 6231, 6502, 6503, 6525, 6529, 6573, 6576, 6660, 6670, 6733, 6755, 6857, 6925, 6929.
(g) RECURSOS ACADÉMICOS O SIN FINALIDAD PRÁCTICA.